AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District
                                                    __________  DistrictofofVirginia
                                                                             __________

     RAI STRATEGIC HOLDINGS, INC.; and R.J.                           )
          REYNOLDS VAPOR COMPANY                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 1:20cv393
                                                                      )
 ALTRIA CLIENT SERVICES LLC; PHILIP MORRIS                            )
 USA, INC.; ALTRIA GROUP, INC.; PHILIP MORRIS                         )
   INTERNATIONAL INC.; and PHILIP MORRIS                              )
                PRODUCTS S.A.                                         )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Altria Client Services LLC
                                           6601 West Broad Street
                                           Richmond, Virginia 23230

                                           c/o C T Corporation System
                                           4701 Cox Road, Suite 285
                                           Glen Allen, Virginia 23060-6808

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: David M. Maiorana, Esq.
                                           Jones Day
                                           901 Lakeside Avenue
                                           Cleveland, Ohio 44114



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

               04/09/2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
AO 440 (Rev . 06/12) Summons in a Civil Action (Page 2)

Civil Action No . l :20cv393

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

       This summons for (name of individual and title, if any) Altria Client Services LLC c/o CT Corporation System was
received by me on (date) Apr 9, 2020.

        D       I personally served the summons on the individual at (place) _ _ _ _ _ _ _ _ _ on ( date)
                - - - - - - - - -; or
        D        I left the summons at the individual 's residence or usual place of abode with (name) _ _ _ _ _ _ _ _ _ , a
                 person of suitable age and discretion who resides there, on ( date)
                                                                                     - - - - - - - - - , and mailed a copy
                 to the individual's last known address; or
        [KJ      I served the summons on (name of individual) Teresa Brown , who is designated by law to accept service of
                 process on behalf of (name of organization) Altria Client Services LLC c/o CT Corporation System on ( date)
                 Mon, Apr 13 2020 ; or

        D        I returned the summons unexecuted because: _ _ _ _ _ _ _ _ _ ; or

        D        Other: _ _ _ _ _ _ _ _ _ ; or


        My fees are $                                     travel and $                                     for a total of $
                        - - - - - - - - - for                            - - - - - - - - - for services,

        I declare under penalty of perjury that this information is true.



Date: 04/13/2020



                                                                     ~ ~Se,vu', ,;gnatum
                                                                     Jody Ashworth, Process Server

                                                                                          Printed name and title


                                                                     107 S. West St. Ste. 417, Alexandria, VA 22314
                                                                                             Server's address

Additional information regarding attempted service, etc.:
I) Successful Attempt: Apr 13 , 2020, 9:01 am EDT at 4701 COX RD SU1TE 285, GLEN ALLEN, VA 23060-6801 received
by Teresa Brown . Age: 50; Ethnicity: African American; Gender: Female; Weight: 160; Height: 5'6"; Hair: Black; Eyes:
Brown ; Relationship: Intake Manager
